Citation Nr: 0203956	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  99-19 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $3,872.00.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
November 1945.  He died in November 1983.  The appellant in 
this matter is the veteran's former spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the Committee on 
Waivers and Compromises (Committee) of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that the appellant was not 
entitled to a waiver of overpayment in the amount of 
$3,872.00.  The appellant filed a timely notice of 
disagreement with the Committee's decision and perfected a 
substantive appeal.

This matter was previously before the Board in December 2000, 
wherein it was remanded for additional development.  The 
Board determined that the appellant be requested to provide 
an updated Financial Status Report (VA Form 4-5655), copies 
of Federal Income Tax returns directly from the Internal 
Revenue Service, and a copy of the appellant's credit history 
from a national credit reporting company.

The requested development having been completed, the case was 
returned to the Board for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim for waiver of 
overpayment has been obtained.

2.  There is no indication of fraud, misrepresentation, or 
bad faith by the appellant.

3.  The appellant was notified that she was entitled to VA 
improved death pension benefits in November 1993 in an amount 
payable based upon a reported zero dollars annual income and 
no dependents.  The notice set forth that the appellant was 
responsible for immediately reporting changes in income, 
dependency status or address.

4.  In May 1996 the appellant was provided a reminder letter 
from the RO which reiterated that if she did not report any 
changes in income or dependency status, an overpayment could 
be created.

5.  In February 1998, the appellant was married in Los 
Angeles, California.

6.  The appellant did not inform VA that her marital status 
had changed until July 1998, which resulted in the 
overpayment.

7.  In July 1998, based upon the information regarding the 
appellant's change in marital status, the appellant's 
benefits were terminated effective February 1, 1998.

8.  By letter dated in October 1998, VA notified the 
appellant of the termination of her benefits, effective as of 
February 1, 1998.

9.  By letter dated in November 1998, the appellant requested 
that VA award a waiver of the overpayment which had been 
created.

10.  In May 1999, the appellant was notified that her request 
for a waiver in the amount of $3,872.00 had been denied.

11.  The appellant was at fault in the creation of the 
overpayment. 

12.  It is not shown that recovery of the overpayment of 
improved death pension benefits would deprive the appellant 
of basic necessities of life.

13.  Failure to recover the overpayment would result in an 
unfair gain to the appellant.

14.  Recovery of the overpayment does not defeat the purpose 
for which compensation benefits were awarded.

15.  The appellant is not shown to have changed her position 
to her detriment as a result of reliance on the compensation 
benefits at issue.


CONCLUSIONS OF LAW

1.  The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the appellant.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. §§ 1.962(b), 1.965(b) (2001).

2.  Recovery of an overpayment of improved death pension 
benefits in the amount of $3,872.00 would not be against 
equity and good conscience. 38 U.S.C.A. §§ 5107, 5302 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 1.963(a), 1.965(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant is seeking entitlement to a waiver of 
overpayment in the amount of $3,872.00 which represents the 
amount of benefits received subsequent to her change in 
marital status.

Initially, the Board points out that the amount of the debt 
is not in issue.  In 
October 1993, the appellant submitted an application for 
pension benefits.  At that time, she reported no dependents 
and no income.  

In November 1993, the RO notified the appellant that she was 
entitled to the maximum standard pension benefit based upon 
the reported zero dollars annual income and no dependents.  
The notice set forth that the appellant was responsible for 
immediately reporting changes in income, family status or 
address.

In May 1996 the appellant was provided a reminder letter from 
the RO which reiterated that if she did not report any 
changes in income or dependency status, an overpayment could 
be created.  The letter specifically set forth "If you have 
married, divorced, or had some other change in dependents, 
you need to tell us immediately."  In July 1998, the 
appellant informed the RO that she had been married in 
February 1998.

Based upon information regarding the appellant's Social 
Security income which showed that she had been married since 
February 1998, the RO determined that an overpayment had been 
created in the amount of $3,872.00.

By letter dated in October 1998, the appellant received 
notice that her benefits had been terminated effective as of 
February 1, 1998.

In November 1998, the appellant requested that a waiver of 
overpayment be granted in the amount of $3,872.00.

Received in November 1998 was a Financial Status Report (VA 
Form 20-5655) signed by the appellant.  At that time the 
appellant indicated that she was married.  Under net monthly 
income, the appellant indicated that her spouse received a 
net monthly salary in the amount of $3,000.00 (commission 
based) and that she received $423.00 from Social Security.  
The total monthly net income was $3,423.00.  The appellant 
listed her average monthly expenses as follows:

Average Monthly Expenses
(USD)
Rent or mortgage payment:
Food:
Utilities and heat:
Other living expenses:
Monthly payments on 
installment contracts and 
other debts:
$  1,600.00
$ 500.00
$ 125.00
$ 902.00

$ 548.00
Total Monthly Expenses:
$3,675.00

As the appellant's combined monthly net income was said to be 
$3,423.00 and her total monthly expenses were said to be 
$3,675.00, her net monthly negative balance was $252.00.

In May 1999, the Committee denied the appellant's request for 
a waiver of overpayment in the amount of $3,872.00.  The 
Committee determined that since the appellant knew she was 
not entitled to payment after her marriage, yet continued to 
accept benefits to which she knew she was not entitled, she 
was responsible for the loss.

The Committee also determined that although the appellant 
asserted income of $252.00 less than her expenses, it 
appeared that her expenses were somewhat inflated.  It was 
deemed that repayment of the debt would involve curtailment 
of spending for non-essentials, thus hardship was not found.

The Committee concluded that as the pension was terminated, 
collection would not defeat the purpose of the benefit.  As 
the appellant had been overpaid, waiver would give rise to 
unjust enrichment at the expense of the government.  There 
was no indication that she had changed her position to her 
detriment, and collection was not deemed to be contrary to 
equity and good conscience.

In May 1999, the appellant filed a notice of disagreement 
with the decision of the Committee, requesting that a waiver 
be granted in the amount of $3,872.00.  In September 1999, 
the appellant perfected a substantive appeal.

In December 2000, this matter was before the Board wherein it 
was remanded for additional development.  The Board requested 
the appellant to provide an updated VA Form "4-5655," copies 
of Federal Income Tax returns, and a copy of her credit 
history from a national credit reporting company.

The appellant submitted an updated VA Form 20-5655 in March 
2001.  She indicated that she was married.  Under net monthly 
income, the appellant indicated that her spouse received a 
net monthly salary in the amount of $1,110.00 (commission 
based) and $1,200.00 from Social Security.  His total monthly 
net income was $2,310.00.  The appellant indicated that her 
sole monthly income was in the amount of $450.00 which she 
received from Social Security.  The total combined monthly 
net income was $2,760.00.  The appellant listed her average 
monthly expenses as follows:

Average Monthly Expenses
(USD)
Rent or mortgage payment:
Food:
Utilities and heat:
Other living expenses:
Monthly payments on 
installment contracts and 
other debts:
$  1,800.00
$ 800.00
$ 150.00
$ 1,150.00

$ 760.00
Total Monthly Expenses:
$4,660.00

As the appellant's combined monthly net income was said to be 
$2,760.00 and her total monthly expenses were said to be 
$4,660.00, her net monthly negative balance was $1,800.00.

A copy of the appellant's credit report from Experian 
(formerly called TRW) showed that there were seven active 
accounts which were current.

The appellant submitted income tax returns for the 1998, 
1999, and 2000 tax years.  The 1998 income tax return showed 
income of $71,557.00; the 1999 income tax return showed 
income of $61,255.00; and the 2000 income tax return showed 
income of $47,499.00.

The RO requested the appellant to clarify the reason why some 
of her expenses appeared to be inflated.  She indicated their 
food expense was high because her spouse worked long hours 
and had to buy meals away from home.  She also indicated that 
her other living expenses, to include automobile expenses, 
were for gasoline, maintenance, and auto clubs.

Criteria

Under relevant law and regulations, an improved death pension 
is a benefit payable by the VA to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if, among other things, the 
surviving spouse meets the net worth requirements and has an 
annual income not in excess of the applicable maximum annual 
pension rate.  38 U.S.C.A. § 1521(c); 38 C.F.R. §§ 3.3(b)(4), 
3.23, 3.24, 3.274 (2001).  The maximum annual rate is 
periodically increased from year to year.  38 C.F.R. § 
3.23(a) (2001).  Payments of any kind from any source shall 
be counted as income during the 12-month annualization period 
in which received unless specifically excluded.  38 C.F.R. § 
3.271(a) (2001).

A person who is receiving pension benefits is required to 
report to the VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506 
(West 1991); 38 C.F.R. §§ 3.277, 3.660 (2001).

Overpayments created by the retroactive discontinuance of 
pension benefits will be subject to recovery unless waived. 
38 C.F.R. § 3.660(a)(3) (2001).

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver. 
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.963(a) 
(2001).

If there is no indication of fraud, misrepresentation, or bad 
faith in the record, the indebtedness shall be waived if the 
recovery of the overpayment would be against equity and good 
conscience.  38 U.S.C.A. § 5301(a) (West 1991); 38 C.F.R. §§ 
1.962, 1.965 (2001).

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a) (2001).  
Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.

The following six elements, which are not intended to be all 
inclusive consist of: (1) the fault of the debtor; (2) 
balancing of faults between the debtor and the VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the appellant; (5) the 
unjust enrichment of the appellant; and (6) whether the 
appellant changed positions to his/her detriment in reliance 
upon a granted VA benefit. 38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a) (2001).  Each of the six elements must be addressed.  
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

Analysis
Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Congress recently passed the VCAA of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), modifying the 
adjudication of all pending claims.  As set forth above, the 
new law revises the former 38 U.S.C.A. § 5107(a) to eliminate 
the requirements that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which has held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5100 (West 1991 & Supp. 2001).

By virtue of the Committee's notices and determinations, 
including a statement of the case and a supplemental 
statement of the case, the appellant was given adequate 
notice of the pertinent regulations pertaining to her claim 
for waiver of an overpayment of her improved death pension 
benefits.  38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the appellant's claim, 
including any relevant records adequately identified by the 
appellant as well as authorized by her to be obtained.  
38 U.S.C.A. § 5103A(b) (West 1991 & Supp. 2001); see also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist the appellant as mandated by 
the VCAA.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2001).

In the case at hand, the Board also finds that the appellant 
has been made aware of the VCAA in its remand dated in 
December 2000.  Accordingly, VA has met all obligations to 
the appellant under this new law.  Moreover, the appellant 
has been afforded the opportunity to submit evidence and 
argument on the merits of the issues on appeal, and has done 
so.  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.

As indicated herein above, recovery of overpayments of any 
benefits made under laws administered by the VA shall be 
waived if there is no indication of fraud, misrepresentation, 
or bad faith on the part of the person or persons having an 
interest in obtaining the waiver and recovery of the 
indebtedness from the payee who received such benefits would 
be against equity and good conscience.  38 C.F.R. § 1.963(a) 
(2001).  

The RO did not find fraud, misrepresentation or bad faith.  
The Board concurs with the RO that there was no willful 
failure on the appellant's part to disclose a material fact 
with an intent to obtain or retain eligibility for VA 
benefits, and thus there is no fraud, misrepresentation, or 
bad faith.

Nevertheless, before recovery of indebtedness can be waived, 
it must also be shown that it would be against the principles 
of equity and good conscience to require the appellant to 
repay the debt to the government. 38 C.F.R. §§ 1.963, 1.965 
(2001).

The standard of "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration is given to the 
following elements of 38 C.F.R. § 1.965(a), which are not 
intended to be all inclusive:

1.  Fault of the debtor.  Whether the actions of the debtor 
contributed to the creation of the debt.

2.  Balancing of faults.  Weighing of the fault of the debtor 
against that of the VA.

3.  Undue hardship.  Whether collection would deprive the 
debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

5.  Unjust enrichment.  Whether failure to make restitution 
would result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Whether reliance 
on VA benefits resulted in relinquishment of a valuable right 
or the incurrence of a legal obligation.

The appellant asserts that her expenses greatly exceed her 
income, and that since business had been slow, her husband's 
income had been negatively impacted.  While the Board does 
not question the appellant's intentions, it must assert that 
as she failed to disclose the change in her marital status, 
at least a small degree of fault of the overpayment lies with 
the appellant.  She was on notice from the RO to provide 
prompt information for the change of status, to include that 
of her family.  VA showed no fault in the creation of this 
debt, thus the appellant exhibited a greater degree of fault.

As to whether or not the recovery of the debt from the 
appellant would result in financial hardship, the Board 
observes that the appellant is 68 years old who's spouse is 
employed as an automobile salesman with an income of 
$71,557.00, $61,255.00, and $47,499.00, respectively from 
1998 to 2000.

While the appellant's most recent Financial Status Report 
indicates that her monthly expenses exceed her monthly 
income, the Board finds that the evidence is not persuasive 
that the appellant would experience undue financial hardship 
if required to pay the amount of the indebtedness.  In fact, 
the evidence indicates that some of the financial hardship 
complained of by the appellant is due to unnecessary expenses 
incurred by the appellant and her spouse; that is, expenses 
not considered to be for basic necessities.  Such monthly 
payments are not towards basic necessities and could be 
instead applied towards paying off her debt.

With respect to the credit card balances, the Board notes 
that the unpaid balances are not excessive and subject to 
resolution in a reasonable period of time, thus freeing 
additional funds applicable towards the VA indebtedness.  
There is no indication in the record that the credit card 
debts are in any way related to the maintenance of the basic 
necessities of life.

The Board additionally notes that the appellant and her 
spouse currently make monthly rent or mortgage payments of 
$1,800.00, and had indicated that they would be willing to 
look for a less expensive place to live.  The Board finds 
that it is possible that the appellant could lower her living 
expenses and divert the difference in rent or mortgage 
payments instead towards the payment of her VA debt.

Thus, requiring the appellant to pay the amount of 
indebtedness would not result in undue hardship because it 
would not result in the deprivation of basic necessities as 
there are other expenses which can be reduced or eliminated 
which would result in additional funding for her VA debt.  
The appellant is expected to accord a debt to the Government 
the same degree of fidelity and responsibility that she would 
accord to any other debt.

Waiver would result in unjust enrichment to the appellant, 
because she could otherwise establish a feasible payment plan 
with which to repay the debt over a period of three to five 
years.

The record does not reflect that denial of waiver would 
defeat the purpose of paying VA benefits by nullifying the 
objective for which the benefits are intended. Collection of 
the indebtedness would not defeat the purpose of an existing 
benefit as the benefit has terminated due to her change in 
marital status. 

The appellant has not alleged, nor does the record show, that 
she relinquished a valuable right or incurred a legal 
obligation, and as a result of reliance on VA benefits, 
changed positions to her detriment in reliance on a VA 
benefit.

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment at issue is unfair, 
unconscionable, or unjust. 38 C.F.R. § 1.965(a).  The end 
result is not shown to be unduly favorable or adverse to 
either the Government or the appellant, and the evidence in 
this case is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001).  Accordingly, the prior decision of the Committee is 
affirmed, and the appellant's request for a waiver is denied.


ORDER

Entitlement to a waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $3,872.00 is 
denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

